EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Giuseppe Molaro on 7/8/2021. The application has been amended as follows: 

1. 	(Currently Amended) A medical instrument for aligning an acetabular component within a patient’s acetabulum, the medical instrument comprising: 
a femoral interface arranged and configured to couple with a patient’s femur to align the medical instrument in a predetermined relationship with the femur; 
an acetabular interface configured to be positioned within the acetabulum to indicate a position for placement of the acetabular component within the acetabulum, the acetabular interface includes indicia; 
a body coupled between the femoral interface and the acetabular interface, wherein the body orients the acetabular interface in a fixed relationship with the femoral interface; and
a guide coupled to the body, the guide being arranged and configured to implant a reference pin into bone to establish and maintain a relative position for the acetabular component relative to the bone;

2. 	(Original) The medical instrument of claim 1, wherein the femoral interface includes an intramedullary component to couple with a medullary canal of the femur. 
3. 	(Original) The medical instrument of claim 1, wherein the acetabular interface is at least in part spherical. 
4. 	(Currently Amended) The medical instrument of claim 1, wherein the provides 
5. 	(Currently Amended) The medical instrument of claim 1, wherein the provides 
6. 	(Original) The medical instrument of claim 1, wherein the acetabular interface is configured to be positioned within a reamed acetabulum. 
7. 	(Original) The medical instrument of claim 1, wherein the acetabular interface is configured to be positioned within an unreamed acetabulum. 
8. 	(Canceled) 
1[[8]], wherein the guide is movably positionable relative to the body.
10.	(Original) The medical instrument of claim 1, wherein the guide includes a plurality of openings for positioning a reference pin.
11.	(Original) The medical instrument of claim 1, further comprising a reference pin, wherein the reference pin is arranged and configured to provide a reference position to align an axis of an acetabular reamer.
12.	(Original) The medical instrument of claim 1, further comprising a reference pin, wherein the reference pin is inserted along a trajectory into the bone to establish and maintain a relative position of an acetabular component relative to the bone. 
13.	(Original) The medical instrument of claim 1, further comprising a reference pin, wherein the reference pin is configured to mark a desired position of the acetabular interface relative to the acetabulum. 
14.	(Currently Amended) The medical instrument of claim 1, wherein the is etched into a surface of the acetabular interface that is configured to face the acetabulum, wherein the indicia are configured to provide a reference for alignment relative to the acetabulum. 
15. 	(Original) The medical instrument of claim 1, wherein the femoral interface, the acetabular interface, and the body are arranged and configured to mimic a combined shape of a femoral hip replacement component designed to articulate with an acetabular hip replacement component, wherein the shape that is mimicked is the combined shape of the femoral hip 
16.	(Original) The medical instrument of claim 1, wherein the acetabular interface and the body are a single piece and the femoral interface is configured to removably affix to the body. 
17. 	(Original) The medical instrument of claim 1, wherein the femoral interface and the body are a single piece and the acetabular interface is configured to removably affix to the body. 
18. 	(Original) The medical instrument of claim 1, wherein the acetabular interface, the body, and the femoral interface are a single piece.
19. 	(Currently Amended) A method of aligning and implanting an acetabular component into a patient’s acetabulum comprising: 
providing a medical instrument for aligning the acetabular component, the medical instrument comprising: 
a femoral interface configured to couple with a femur to align the medical instrument in a predetermined relationship with the femur; 
an acetabular interface configured to be positioned within the acetabulum to indicate a position for placement of the acetabular component within the acetabulum, the acetabular interface includes indicia;
a body coupled between the femoral interface and the acetabular interface, wherein the body orients the acetabular interface in a fixed relationship with the femoral interface; and
coupled to the body, the guide configured to place one of a fastener or a reference pin into bone to establish and maintain a relative position for the acetabular component relative to the bone;
coupling the femoral interface of the medical instrument to the femur to align the medical instrument in a predetermined relationship with the femur; 
recording a position of the acetabular interface relative to the acetabulum via inserting one of a fastener or a reference pin through the guide and into the patient’s bone in or near the acetabulum; and
implanting the acetabular component based on the recorded position of the acetabular interface relative to the acetabulum. 
20. 	(Original) The method of claim 19, wherein inserting one of a fastener or a reference pin through the guide and into the patient’s bone in or near the acetabulum includes implanting the fastener or reference pin parallel to an axis defined by a center of the acetabulum.  
21. 	(Original) The method of claim 19, wherein inserting one of a fastener or a reference pin through the guide and into the patient’s bone in or near the acetabulum includes implanting the fastener or reference pin at an angle offset from an axis defined by a center of the acetabulum.  
22. 	(Original) The method of claim 19, wherein the act of recording a position of the acetabular interface relative to the acetabulum further comprises marking the acetabulum. 
the indicia on a surface of the acetabular interface facing the acetabulum to mark locations on the acetabulum at which the indicia intersect edges of the acetabulum. 
24. 	(Currently Amended) The method of claim 23, wherein implanting the acetabular component comprises utilizing the indicia on a surface of the acetabular component facing the acetabulum to align the indicia on the acetabular component relative to the marked locations. 
25. 	(Original) The method of claim 22, wherein marking the acetabulum comprises marking locations at which a rim of the acetabular interface intersects edges of the acetabulum. 
26. 	(Original) The method of claim 19, further comprising reaming the acetabulum, wherein the reamer is coupled to the fastener or reference pin.
 arranged and configured to implant a reference pin or fastener into bone to establish and maintain a relative position for an acetabular component relative to bone. There would be no obvious reason to modify Hartdegen et al. to satisfy each of Applicants’ limitations without an application of improper hindsight reasoning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775